 Case 2:18-cv-00082-Z-BR Document 56 Filed 10/09/19                 Page 1 of 6 PageID 807



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C, §
MARY BENARD, MSN, FNP-C, and    §
TINA SPOHN-LEDFORD, MSN, FNP-C; §
                                §
      Plaintiffs,               §
                                §
v.                              §                     CIVIL ACTION NO. 2:18-CV-82-D-BR
                                §
NAEEM KHAN, M.D. and            §
AMARILLO URGENT CARE, LLC,      §
                                §
      Defendants.               §

                        DEFENDANTS’ PRETRIAL DISCLOSURES

TO:    Plaintiffs, Darrell Kimbrough, MSN, FNP-C, Mary Benard, MSN, FMP-C and Tina
       Spohn-Ledford, MSN, FNP-C by and through their counsel of record, Shawn D. Twing,
       Mullin, Hoard & Brown, LLP 500 S. Taylor, Suite 800, P. O. Box 31656, Amarillo, Texas
       79120-1656 and Elizabeth A. Chermel, Mullin, Hoard & Brown, LLP 2515 McKinney
       Ave., Suite 900, Dallas, Texas 75201.

                                         A. WITNESSES
  1. Defendant expects to call the following witnesses at trial:

1. DEFENDANTS
Amarillo Urgent Care
Naeem Khan, M.D.
Agents and Employees, including any Custodian of Records, as listed below:
c/o
Casey Erick
Cowles & Thompson, P.C.
901 Main Street, Suite 3900
Dallas, Texas 75202
214-672-2138
Office Administrator – Cris Rico
Former Office Administrator - Melissa Chavez
Office Manager – Vicki
Nurse Practitioner – Nicole L. Slatten
Medical Assistants/Scribes – Maggie, Samantha Huerta, and Hope Catano




_____________________________________________________________________________
Defendants’ Pretrial Disclosures - Page 1
 Case 2:18-cv-00082-Z-BR Document 56 Filed 10/09/19   Page 2 of 6 PageID 808



2. PLAINTIFFS
Darrell Kimbrough
Mary Benard
Tina Spohn-Ledford
c/o MULLIN, HOARD &BROWN, LLP
Shawn D. Twing
stwing@mhba.com
500 South Taylor, Suite 800
P. O. Box 31656
Amarillo, Texas 79120-1656
Phone: (806) 372-5050
- AND -
Elizabeth A. Chermel
bchermel@mhba.com
2515 McKinney Avenue, Suite 900
Dallas, Texas 75201
Phone: 214-754-0040

3. DEFENDANT AMARILLO URGENT CARE – PAYROLL SERVICES PROVIDER
Professional Payroll Systems, Ltd.
“ProPay” Agents and Employees, including:
Lauren Williams, Payroll Specialist
9525 Business Interstate 40
Amarillo, Texas 79124
P. O. Box 509 (79105)
(806) 356-9997

4. PROVIDER OF URGENT CARE ELECTRONIC MEDICAL RECORDS SOFTWARE &
PRACTICE MANAGEMENT
DocuTAP
101 S. Phillips Ave., Suite 300
Sioux Falls, South Dakota 57104
Sales (866) 838-4543
Support (877) 697-4696

5. FORMER ATTORNEY FOR DEFENDANTS
Michael A. Warner
The Warner Law Firm
101 S.E. 11th St., Suite 301
Amarillo, Texas 79101
(806) 372-2595

6. PROVIDER OF URGENT CARE ELECTRONIC MEDICAL RECORDS SOFTWARE &
BILLING SERVICES
Practice Velocity
Penny Ratzlaff, CPC (Director of Billing Support)
8777 Velocity Dr.
Machesney Park, Illinois 61115


_____________________________________________________________________________
Defendants’ Pretrial Disclosures - Page 2
 Case 2:18-cv-00082-Z-BR Document 56 Filed 10/09/19                   Page 3 of 6 PageID 809



(815) 713-2684

7. REGARDING PLAINTIFF DARRELL KIMBROUGH – ALLEGED OFFER OF
EMPLOYMENT
Donita Crowder
Tirra Kenney
Concentra Health Services, Inc.
(972) 725-6422
(972) 725-6695

8. REGARDING ATTORNEY’S FEES AND EXPENSES
Casey Erick
Cowles & Thompson, P.C.
901 Main Street, Suite 3900
Dallas, Texas 75202
214-672-2138

2. Defendants may call the following witnesses if the need arises: Defendants may supplement
this response, as needed or in rebuttal to Plaintiffs’ pretrial disclosures.

                                        B. DEPOSITIONS
3. Defendant expects to call the following witnesses by deposition: None at this time.


                                           C. EXHIBITS
  5. Defendants expects to offer the following exhibits:


   No.      Document Description                                     Document No.
            Detailed Payroll Report- Mary Benard from 12/21/2016
   1        through 6/29/2018
                                                                     001-102

   2        Chase Bank Statement Ma 2018                             103-107
            Detailed Payroll Report- Darrell Kimbrough from
   3        1/18/2017 to 5/23/2018
                                                                     110-139
            Payroll History for Tina Spohn-Ledford from 9/14/16 to
   4        5/23/18
                                                                     140-146
            Payroll Register for Tina Spohn-Ledford from 6/24/2015
   5        through 9/11/2018
                                                                     147-177
            Detailed Payroll Report- Tina Spohn-Ledford from
   6        9/14/2016 through 5/23/18
                                                                     178-259

   7        Time Sheets (Summary from Propay; Detailed D*1-893
            report from Timetrax, Payroll History)

   8        Payroll History for Tina Spohn-Ledford                   D*194-198



_____________________________________________________________________________
Defendants’ Pretrial Disclosures - Page 3
 Case 2:18-cv-00082-Z-BR Document 56 Filed 10/09/19                   Page 4 of 6 PageID 810



  9        Huerta Statement                                       D*894

  10       Documents regarding Darrell Kimbrough                  D*894-903 and 910-913

  11       Huerta-Catano DK chart totals                          D*895

  12       Warner Law Firm letter to Concentra                    D*896

  13       Noncompete letter to Concentra                         D*898

  14       Cough Fever Chart                                      D*901

  15       Flu Chart                                              D*902

  16       Toe Injury Chart                                       D*903

  17       Recordings and videos                                  D*904-909

  18       Exemplar Charts                                        D*910-913

  19       CFR and charting estimates                             D*914-971

  20       Combined report of Plaintiffs Feb 2017-Feb 2018        D*1000

  21       New EMR login information                              D*1001-10021

  22       Supplement to Ledford Records                          D*1022-1034

  23       Tina Spohn-Ledford Answers to Interrogatories

  24       Darrell Kimbrough Answers to Interrogatories

  25       Mary Bernard’s Answers to Interrogatories

  26       Darrell Kimbrough Contract                             DK 2-3

  27       Mary Bernard Contract                                  MB 54-62

  28       Tina Spohn-Ledford Contracts                           TSL 52-71

  29       Employee Handbook                                      D*1035-1047


 6. Defendants may offer the following exhibits if the need arises:


  No.      Document Description                                   Document No.

  1        DocuTap Audit results produced September 20,           DT – 1-29
           2019



_____________________________________________________________________________
Defendants’ Pretrial Disclosures - Page 4
 Case 2:18-cv-00082-Z-BR Document 56 Filed 10/09/19                 Page 5 of 6 PageID 811



  2        PracticeVelocity subpoenaed records                    1-761

  3        Darrell Kimbrough records                              DK 1

  4        Mary Bernard records                                   MB 1-53

  5        Tina Spohn-Lepford records                             TSL 1-71

 Defendants reserve the right to amend these disclosures in response to Plaintiffs’ disclosures or
 as necessary prior to trial.
                                            Respectfully submitted,

                                            COWLES & THOMPSON, PC



                                            By:
                                                  Casey S. Erick
                                                  Texas Bar No. 24028564
                                                  Email: cerick@cowlesthompson.com

                                                  901 Main Street
                                                  Suite 3900
                                                  Dallas, Texas 75202
                                                  Tel. (214) 672-2138
                                                  Fax. (214) 672-2338

                                            ATTORNEYS FOR DEFENDANTS




_____________________________________________________________________________
Defendants’ Pretrial Disclosures - Page 5
 Case 2:18-cv-00082-Z-BR Document 56 Filed 10/09/19                 Page 6 of 6 PageID 812



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2019, a copy of the foregoing was filed electronically
using the Court’s CM/ECF system and served in accordance with the Federal Rules of Civil
Procedure. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing.


       Shawn D. Twing
       stwing@mhba.com
       Mullin, Hoard & Brown, LLP
       500 S. Taylor, Suite 800
       P. O. Box 31656
       Amarillo, Texas 79120-1656

       Elizabeth A. Chermel
       Mullin, Hoard & Brown, LLP
       2515 McKinney Ave., Suite 900
       Dallas, Texas 75201
       bchermel@mhba.com




                                                    By:
                                                          Casey Erick




_____________________________________________________________________________
Defendants’ Pretrial Disclosures - Page 6
